Order issued: December 3           ,   2012




                                                 In The
                               (Court uf Apprats
                          NMI! Distrirt of IrxasatDallas
                                          No. 05-12-01322-CV


                                  JOSE RODRIGUEZ, Appellant
                                                    V.
                                   MILAS FRANKLIN, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-03664-D

                                               ORDER

        Before the Court is appellant's November 29,2012 motion for an extension of time to file

a brief. Appellant informs the Court that the reporter's record has not yet been filed. By letter dated

November 15, 2012, the Clerk of this Court informed David Roy, Official Court Reporter for County

Court at Law No. 4 of Dallas County, Texas, that the record was past due and instructed him to file

the record within thirty days. On November 16, 2012, the Court received a letter from David Roy

informing us that he had not received a request to prepare the reporter' s record. In appellant' s

motion for an extension, he states that he has now requested preparation of the reporter' s record.

        Accordingly, we ORDER David Roy to file, within thirty days of the date of this order,

either: (1) the reporter's record; or (2) written verification that appellant has not paid for the record.
We caution appellant that if the Court receives verification of no payment, we will order the appeal

submitted without a reporter's record.

       We DENY as premature appellant's motion for an extension of time to file a brief.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic transmission

to David Roy and all counsel of record.




                                                     DOUGLi S S. LANG
                                                     JUSTI